UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

GEORGE KORBA; L. KEITH HUNTER;
ANN MARIE MCCULLOUGH; PATRICK
MCCULLOUGH; MADELINE PETRELLI;
KENNETH RYAN; PATRICIA CANDARAS,
Plaintiffs-Appellants,

v.

MASTERS, MATES AND PILOTS PENSION
PLAN; TIMOTHY A. BROWN, Captain,
individually and as Plan Trustee;
JAMES T. HOPKINS, JR., Captain,
individually and as Plan Trustee;
ROBERT DARLEY, Captain,
individually and as Plan Trustee;
                                               No. 99-2430
PAUL NIELSEN, individually and as
Plan Trustee; GLEN BANKS, Captain,
individually and as Plan Trustee;
EDWARD W. SIMMONS, Captain,
individually and as Alternate Plan
Trustee; PETRO KURKIMILIS, Captain,
individually and as Alternate Plan
Trustee; RICHARD CONNELLY,
Captain, individually and as
Alternate Plan Trustee; FLORIN
DENTE, individually and as Alternate
Plan Trustee,
Defendants-Appellees.

Appeal from the United States District Court
for the District of Maryland, at Baltimore.
William M. Nickerson, District Judge.
(CA-98-3770-WMN)
Argued: May 5, 2000

Decided: May 26, 2000

Before WILKINS, MICHAEL, and TRAXLER, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

ARGUED: Bruce M. Luchansky, KOLLMAN & SHEEHAN, P.A.,
Baltimore, Maryland, for Appellants. Kenneth M. Johnson, TUG-
GLE, DUGGINS & MESCHAN, P.A., Greensboro, North Carolina,
for Appellees. ON BRIEF: Ernest A. Cohen, Tucson, Arizona, for
Appellees.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Appellants, several current and former employees of the Masters,
Mates and Pilots Pension Plan ("the MM&P Plan" or "the Plan"),
appeal an order of the district court granting summary judgment to the
Plan and its Trustees (collectively, "Appellees") on Appellants'
claims under the Employee Retirement Income Security Act of 1974
for wrongful denial of benefits and breach of fiduciary duty. See 29
U.S.C.A. § 1132(a)(1)(B), (a)(3) (West 1999). Finding no error, we
affirm.

                    2
I.

The MM&P Plan is a multi-employer plan that provides pension
benefits to retired officers of the American merchant marine service.
The Plan employs personnel to administer it and several other plans.
As of 1983, all Plan employees are eligible to receive retirement ben-
efits as participants in the Plan. Prior to 1983, however, only supervi-
sory employees received pension credit under the Plan; clerical
employees received pension credit pursuant to a different retirement
plan.

Appellants all began employment with the Plan as clerical employ-
ees, and at various times between 1968 and 1983 were promoted to
supervisory positions. When each Appellant was promoted to a super-
visory position with the MM&P Plan, he or she began to earn pension
credit under the MM&P Plan. Appellants claim that they were also
awarded, and are entitled to, pension credit under the MM&P Plan for
their years of service as clerical employees.

Appellants' claim is based in part upon a 1966 resolution of the
Board of Trustees awarding retroactive pension credit under the
MM&P Plan to certain clerical employees promoted to supervisory
positions with the Plan. As of 1965, the MM&P Plan was jointly
administered with the Seafarers' Fund and several other maritime
industry plans. When the Trustees elected to end joint administration
and begin self administration in 1966, they sought to retain former
clerical employees of the Seafarers' Fund to serve as supervisory
employees of the MM&P Plan. As an incentive, the Trustees voted to
award these employees pension credit under the MM&P Plan for their
years of clerical service with the Seafarers' Fund. The resolution
memorializing this decision specifically identified the employees who
were to receive retroactive pension credit; Appellants were not among
the identified employees.

When Appellants were promoted to supervisory positions with the
MM&P Plan, they were informed by their superiors and Plan admin-
istrators (none of whom were Trustees) that they would receive retro-
active pension credit for their years of service as clerical employees.
Additionally, Appellants' employment records contain calculations of
pension credit that include credit for periods when Appellants were

                    3
clerical employees. Based on the information given them upon their
promotions and the calculations of pension credits, Appellants
believed that their retirement benefits would be determined based on
all of their years of service with the MM&P Plan. They brought this
action after their attempts to confirm their entitlement to the retroac-
tive pension credits were denied by the Trustees.

The district court granted summary judgment to Appellees, reason-
ing that the MM&P Plan did not provide for any award of pension
credit to Appellants for their service as clerical employees and that no
action of the Trustees had amended the Plan to provide such credit.
The district court further rejected Appellants' claim that Appellees
were estopped from denying them the credit and that the Trustees had
breached their fiduciary duties.

II.

Having reviewed the parties' briefs and the applicable law, and
having had the benefit of oral argument, we conclude that the district
court correctly decided the issues before it. Accordingly, we affirm on
the reasoning of the district court. See Korba v. Masters, Mates &
Pilots Pension Plan, No. 98-3770 (D. Md. Sept. 24, 1999).

AFFIRMED

                     4